DETAILED ACTION
1.	This office action is in response to communication filed on 07/17/2022. Claims 1-20 are pending on this application.

Claim Rejections - 35 USC § 102
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

3.	Claim(s) 1, 5-10, and 14-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chou et al. Pub. No. 2017/0347122.
Regarding claim 1, Figures 27a, 27b, 27c and Fig. 30 of Chou et al. discloses a three-dimensional data (see Fig. 27a and Fig. 27b) encoding (paragraph 0031) method, comprising: generating an N-ary tree structure (N-ary tree structure of  Fig. 27c) of three-dimensional points (paragraph 0001) included in three-dimensional data (Fig. 27a/b), where N (N-branching of Fig. 27c)  is an integer greater than or equal to 2 (N-ary tree structure of  Fig. 27c is greater than 2); 5generating first encoded data (encoded data 3040 in Fig. 30)  by encoding (encoding 3030 in Fig. 30) a first branch (first branch of 2731in  Fig. 27c)  using a first encoding process (encoding 3030 in Fig. 30) , the first branch (first branch of 2731 in  Fig. 27c)   having, as a root (root of 2910 in Fig. 2c), a first node  (first node of the first branch in 2731  of Fig. 27c) included in a first layer (first layer 2731 of Fig. 27c) that is one of layers (layer of 2731, 2732, 2732) included in the N-ary tree structure (N-ary tree structure of  Fig. 27c); generating second encoded data (encoded data 304n in Fig. 30) by encoding  (303n in Fig. 30) a second branch (second branch of 2731 in  Fig. 27c)   using a second encoding process (303n in Fig. 30)  different (see Fig. 27c for discloses 
Regarding claim 5. The three-dimensional data encoding method according to claim 1, Fig. 30 further discloses wherein a quantization parameter (quantization parameter of 304n; See 31a for disclosed detailed of each encoder 3030…304n in Fig. 30 having adaptive “340” quantization parameter “QZ”; paragraph 0070) used in the second encoding process (“QZ” of 304n) is different (paragraph 0070; for different partition of 3030 and 304n for different process for the first branch and second branch in Fig. 27c; therefore the quantizer parameter 3030 and 304n is different) from a quantization parameter (QZ of 3030) used in the first encoding process (3030).  
Regarding claim 6. The three-dimensional data encoding method according to claim 1, Figures 27a, 27b, 27c and Fig. 30 further disclose wherein in the encoding (3030 in Fig. 30) of the first branch (first branch of 2910 in Fig. 27c), a tree structure (tree -structure of Fig. 27c) including (i) a tree structure (tree structured of 2731)  from a root (root of 2731 in Fig. 27c) of the N-ary tree structure (Fig. 27c) to the first node (first node of the first branch in 2910  of Fig. 27c)  and (ii) the first branch (second branch of 2731 in  Fig. 27c) is encoded (encoded data 3040 in Fig. 30) using the first encoding process (3030 in Fig. 30), and 25in the encoding (303n in Fig. 30) of the second branch (second branch of 2731 in  Fig. 27c), a tree structure (tree-structure of second branch of 2731 in Fig. 27c)  including (i) a tree structure (tree-structure of second branch in Fig. 27c) from the root of the N-ary tree structure (root of Fig. 27c)  to the second node (second node of the second branch in 2731  of Fig. 27c)   and (ii) the second branch second 
Regarding claim 7. The three-dimensional data encoding method according to claim 1, Figures 27c and Fig. 30 further discloses wherein the first encoded data (encoded data 3030 in Fig. 30) includes encoded data (encoded data of 3030 in Fig. 30) of the first branch (first branch of 2731 in Fig. 27c), and third information (information of the first node of the first branch in Fig. 27c)  indicating a position (first position of the first node of the first branch in Fig. 17c)  of the first node (first node of the first branch)  in the N-ary tree 5structure (Fig. 27c), and the second encoded data (encoded data of 304n in Fig. 30) includes encoded data (encoded data of 304n in Fig. 30) of the second branch (second branch of Fig. 27c), and fourth information (information of the first node of the first branch in Fig. 27c)  indicating a position (position of the second branch in Fig. 27c)  of the second node (node of second branch in Fig. 27c) in the N-ary tree structure (Fig. 27c).  
Regarding claim 108. The three-dimensional data encoding method according to claim 7, Fig. 27c and Fig. 30 further disclose wherein the third information (information of the first branch in Fig. 27c) includes information indicating  (position of the first branch in Fig. 27c) the first layer (layer 2731 in Fig. 27c), and information indicating (position of the first branch in Fig. 27c)  which node (node of the first branch in Fig. 27c) included in the first layer  (layer of 2731 in Fig. 27c) the first node (node of the first branch in Fig. 27c)  is, and the fourth information (position of the second branch in Fig. 27c) includes the information indicating the first 15layer (layer 2731 in Fig. 27c) , and information indicating  (position of the node in the second branch in Fig. 27c) which node (node of the second branch in Fig. 27c) included in the first layer (layer 2731 in Fig. 27c) the second node (node of the second branch in Fig. 7c) is.  
Regarding claim 9. The three-dimensional data encoding method according to claim 1, Fig. 27c and Fig. 30 further discloses wherein the first encoded data (encoded data of 3030 in Fig. 30) includes information indicating a total 20number of three-dimensional points (Fig. 27c discloses total number of 
Regarding claim 10, Figures 27a, 27b, 27, Fig. 30 and Fig. 32 of Chou et al. discloses three-dimensional data (Fig. 27a, Fig. 27b)  decoding (Fig. 32) method, comprising: 25obtaining, from a bitstream (encoded data 495 in Fig. 32) , first encoded data (encoded data 3240 in Fig. 30) and second encoded data (encoded data 324n in Fig. 32), the first encoded data (encoded 3240 in Fig. 32) being generated by encoding (encoding of Fig. 30) a first branch having (first branch of Fig. 27), as a root (root of Fig. 27c), a first node (node of the first branch in Fig. 27c)  included in a first layer  (layer of 2732 in Fig. 27c) )that is one of layers (l731, 2732, 2733)  included in an 181N-ary tree structure (Fig. 27c) of three-dimensional points (paragraph 0001), where N (N branch Fig. 27c)  is an integer greater than or equal to 2 (N-ary tree structure of  Fig. 27c is greater than 2), the second encoded data (encoded data 324n in Fig. 32) encoded (303n in Fig. 30) being generated by encoding (303n in Fig. 30) a second branch (second branch of Fig. 27c) having, as a root (root of the second branch in Fig. 27c) , a second node (node of the second branch in Fig. 27c) included in the first layer (layer of 2731 in Fig. 27c) and different  (different of the first node and second node branching in Fig. 27c) from the first node (first node of the first branch in Fig. 27c) ; 5generating first decoded data (3220 in Fig. 32)  of the first branch (first branch in Fig. 27c) by decoding (3230 in Fig. 32)  the first encoded data (3240 in Fig. 32)  using a first decoding process (3230 in Fig. 32); generating second decoded data (322n in Fig. 32) of the second branch  (second branch in Fig. 27c) by decoding (323n in Fig. 32) the second encoded data  (322n) using a second decoding process (322n)  different (different branching process of Fig. 27c)   from the first decoding process (3230n in Fig. 32) ; and 10restoring ((reconstruction point cloud data 450)  the three-dimensional points (Fig. 27a, and Fig. 27b) using the first decoded data (3220 in Fig. 32) and the second decoded data (322n in Fig. 32).  

Regarding claim 15. The three-dimensional data decoding method according to claim 10, Fig. 27c and Fig. 32 further discloses  20wherein in the decoding (3230 in Fig. 32) of the first branch (first branch of Fig. 27c), a tree structure (tree structure of the first branch in Fig. 27c)  including (i) a tree structure (tree structure of the first branch in Fig. 27c)  from a root of the N-ary tree structure (root of tree-structure of Fig. 27c) to the first node (first node of the first branch in Fig. 27c)  and (ii) the first branch  (the first branch in Fig. 27c) is decoded (3220n in Fig. 32)  using the first decoding process (3220 in Fig. 32) , and in the decoding (323n in Fig. 32)  of the second branch (second branch of Fig. 27c) , a tree structure  (tree-structure of Fig. 27c) including (i) a tree structure (tree structure of Fig. 27c) from the root (root of Fig. 27c) of the N-ary tree structure (Fig. 27c) to the second node (second node of second branch in Fig. 27c)  and (ii) 25the second branch (second branch in Fig. 27c) is decoded  (323n in Fig. 32) using the second decoding process (323n).  
Regarding claim 16. The three-dimensional data decoding method according to claim 10, Fig. 27c and Fig. 32 further discloses 183wherein the first encoded data (3240 in Fig. 32) includes encoded data (3240 in Fig. 32) of the first branch (first branch of Fig. 27c) , and third information (position information of the first node of the first branch)  indicating a position of the first node  (position information of the first node of the first branch in Fig. 27c)  in the N-ary tree structure (Fig. 27c), and the second encoded 
Regarding claim 17. The three-dimensional data decoding method according to claim 16, Fig. 27c and Fig. 32 further disclose wherein the third information (information of the first branch in Fig. 27c) includes information indicating  (position of the first branch in Fig. 27c) the first layer (layer 2731 in Fig. 27c), and information indicating (position of the first branch in Fig. 27c)  which node (node of the first branch in Fig. 27c) included in the first layer  (layer of 2731 in Fig. 27c) the first node (node of the first branch in Fig. 27c)  is, and the fourth information (position of the second branch in Fig. 27c) includes the information indicating the first 15layer (layer 2731 in Fig. 27c) , and information indicating  (position of the node in the second branch in Fig. 27c) which node (node of the second branch in Fig. 27c) included in the first layer (layer 2731 in Fig. 27c) the second node (node of the second branch in Fig. 7c) is.  
Regarding claim 18. The three-dimensional data decoding method according to claim 10, Fig. 27c and Fig. 32 further discloses wherein the first encoded data (3220 in Fig. 32) includes information indicating a total 20number of three-dimensional points (Fig. 27 discloses total number of three-dimension points; paragraph 0008)  included in the first branch (first branch in Fig. 27c), and the second encoded data (322n in Fig. 32) includes information indicating a total number of three-dimensional points (Fig. 27 discloses total number of three-dimension points; paragraph 0008)  included in the second branch (second branch in Fig. 27c).  
Regarding claim 19. Fig. 1, Figs: 27a, 27b, 27c and Fig. 30 of Chou et al. disclose a three-dimensional (Fig. 27a/27b) data encoding device (Fig. 30), comprising: a processor (110, 115 in Fig. 1) ; and memory (120, 125, 140 in Fig. 1)n ), 25wherein using the memory (120, 125, 140 in Fig. 1), the processor (110, 115): generates an N-ary tree structure (Fig. 27c) of three-dimensional points (paragraph 
Regarding claim 20. Fig. 1, Figs: 27a, 27b, 27c, Fig. 30 and Fig. 32 of Chou et al. discloses a three-dimensional data (Figs. 27a, Fig. 27b) decoding device (Fig. 32) , comprising: a processor (110, 115 in Fig. 1); and memory (120, 125, 140 in Fig. 1), 15wherein using the memory (120, 125, and 140 in Fig. 1), the processor (110, 115 in Fig. 1): obtains, from a bitstream (encoded data 495 in Fig. 32) , first encoded data (encoded data 3240 in Fig. 30) and second encoded data (encoded data 324n in Fig. 32), the first encoded data (encoded 3240 in Fig. 32) being generated by encoding (encoding of Fig. 30) a first branch having (first branch of Fig. 27), as a root (root of Fig. 27c), a first node (node of the first branch in Fig. 27c)  included in a first layer  (layer of 2732 in Fig. 27c) )that is one of layers (l731, 2732, 2733)  included 


Allowable Subject Matter
4.	Claims 2-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Prior art does not teach: 15wherein a total number of three-dimensional points included in the first branch is less than a predetermined threshold value, and a total number of three-dimensional points included in the second branch is greater than the predetermined threshold value.  
5.	Claims 11-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any 

Contact Information

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Linh Van Nguyen whose telephone number is (571) 272-1810. The examiner can normally be reached from 9:30 – 5:00 Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Dameon E. Levi can be reached at (571) 272-2105. The fax phone numbers for the organization where this application or proceeding is assigned are (571-273-8300) for regular communications and (571-273-8300) for After Final communications.

03/03/2022
/LINH V NGUYEN/Primary Examiner, Art Unit 2845